Citation Nr: 0302373	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  97-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin disability, to 
include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service with the United States Marine 
Corps from May 1964 to August 1965 and with the United States 
Navy from August 1965 to June 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  When the veteran's case was before the Board in 
August 1999, it was remanded to the RO for additional 
development.  It was returned to the Board in January 2003 
for further appellate action.

The veteran was afforded a hearing before the undersigned 
Member of the Board in March 1999.  A transcript of the 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's skin disability was not present in service 
and is not etiologically related to service, to include 
herbicide exposure in service.


CONCLUSION OF LAW

Skin disability was not incurred in or aggravated by active 
duty nor may it be presumed that this claimed disability was 
incurred or aggravated as a result of the veteran's exposure 
to Agent Orange during service.  38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to his service personnel records, the veteran's 
Vietnam service took place from March to April 1967.  His 
service medical records are silent regarding any diagnosis, 
complaint or abnormal finding pertaining to the skin.

The veteran presented to a Dr. Flora in December 1977, 
complaining of a sore on his right hand that would not heal.  
A pathology report indicates the presence of actinic 
keratosis of the hand.  In September 1982 the veteran 
requested that a wart be removed from his scalp.  In 
September 1991, the physician removed lesions which were 
diagnosed as nevi, seborrheic keratosis and actinic 
keratosis.

Records from Steven M. Adkins, M.D. show that the veteran 
received treatment mainly for back disability.  However, 
actinic keratosis is noted in an April 1993 treatment note 
and was treated with liquid nitrogen.  Similar treatment was 
rendered in July 1993.  

The veteran submitted a claim in March 1994.  He indicated 
that he had been exposed to Agent Orange in Vietnam and that 
he had skin lesions as a result.  

In an August 1996 letter, Dr. Adkins indicated that the 
veteran was affected by severe generalized actinic keratosis 
and opined that the disease was a residual effect of previous 
Agent Orange exposure.  He noted that the disease caused a 
chronic skin rash with resulting scarring and pigment change.  
He stated that the disease would be a lifelong recurrent 
condition which might increase the veteran's risk of skin 
cancer.

A January 1997 letter from a Dr. Smith indicates that he had 
retired in 1990 but recalled seeing the veteran prior to his 
retirement for muscle cramps.

A May 1998 report of treatment from Mark C. Baxter, D.P.M. 
makes no comment regarding the veteran's skin except to note 
that the skin texture and color were good bilaterally.

The veteran testified before the undersigned Member of the 
Board in March 1999.  He stated that he first started having 
problems with his skin in 1967 and that he had received 
treatment while still in service.  He related that he had 
complained of his skin condition on discharge.  He testified 
that he had received treatment for sores on his feet from a 
Dr. Smith in 1967.  He indicated that Dr. Adkins had seen him 
for the previous eight years.  He noted that he used 
medication for his skin condition.  The veteran indicated 
that he could not recall whether he had even been diagnosed 
with chloracne.  When asked why he did not submit a claim 
earlier than 1994, the veteran stated that he did not trust 
VA and that he had had insurance that covered treatment prior 
to the time he submitted his claim.  The veteran was 
instructed that he should attempt to obtain a statement from 
a treating physician linking his claimed disability to 
service.

March 1999 VA treatment notes indicate an intermittent, 
diffuse rash over the trunk, neck, hands and face.  The 
veteran reported that it had been present since 1965.  
Medicated cream was prescribed.

A letter from Dr. Adkins, dated in March 1999, indicates that 
the veteran suffered from chronic, severe actinic keratosis 
over most of his body.  He opined that it was entirely 
possible that the condition was a result of or was 
exacerbated by exposure to Agent Orange in Vietnam.

The veteran's claim was remanded to the RO in August 1999.  
In a September 1999 letter, the RO notified the veteran of 
the remand and instructed him to provide further information 
regarding treatment of his claimed skin disability.  The 
veteran was also informed that he should request Dr. Adkins 
to provide clarification concerning his earlier opinions, to 
include an assessment of the likelihood that the veteran's 
skin disability had been caused or aggravated by exposure to 
Agent Orange during service and an explanation of the 
rationale for his opinion.

In an October 1999 letter, Dr. Adkins reiterated his belief 
that it was possibly that the veteran's actinic keratosis may 
be a result of Agent Orange exposure.  He provided no 
underlying rationale for his opinion.

In a statement received in November 1999, the veteran 
maintained that he had sores all over due to exposure to 
Agent Orange.  

A VA fee-basis examination was conducted in March 2000.  The 
veteran's medical records were reviewed.  The veteran 
reported that he had served in Vietnam for about three months 
in 1967 and had suffered from battle fatigue.  The examiner 
noted that the record did not reflect any specific injuries 
during service.  The veteran complained of chronic sores of 
his skin and adamantly insisted that they were a residual of 
exposure to Agent Orange.  He reported that he had suffered 
from the sores since he left Vietnam.  He noted that he would 
twist or flick off small pieces of skin at the site of the 
sores.  The veteran also reported skin cancer at various 
sites.  He strenuously avoided the notion that he had 
experienced excessive sun exposure or that sun exposure could 
possibly have caused his skin disability.  On physical 
examination, the examiner noted that the veteran was 
generally healthy as far as his appearance was concerned.  
The veteran had fairly bright, red hair and fair, freckled 
skin.  The freckling was much more noticeable from the waist 
up, consistent with the type of skin seen in someone who has 
experienced chronic or major exposure to the sun.  The 
veteran had a few actinic keratoses and a relatively small 
number of seborrheic keratoses on the face, arms, hands and 
trunk.  The seborrheic keratoses appeared to be those that 
the veteran pinched and made sore, but the examiner noted 
that there were no sores at the time of examination.  Various 
healing skin grafts and hypopigmented areas were noted.  The 
examiner noted that the most striking thing about the 
veteran's skin was the appearance of chronic, sun-damaged 
skin from the waist to the scalp.  The examiner opined that 
the veteran's history of skin problems was almost certainly 
due to excessive sun exposure in a person with fair skin.  
The sores to which the veteran referred were noted to consist 
of seborrheic and actinic keratoses, and the examiner 
emphasized that the veteran should not pinch them off but 
seek treatment by an appropriate provider.  He indicated his 
belief that the veteran, based on the history provided, had 
been exposed to Agent Orange.  He noted that the veteran was 
not experiencing symptoms that could be identified as being 
related directly to Agent Orange, but that his skin 
disability was caused by sun exposure over a long period, 
including that time before and after the veteran served in 
Vietnam.  He stated that he had no way of determining how 
much of the veteran's chronic skin damage could be attributed 
to sun exposure during service.

An April 2000 VA outpatient treatment record reflects that 
the veteran was seen in the dermatology clinic for suspicious 
lesions he claimed were a result of his Vietnam service.  
Physical examination revealed multiple actinic keratoses over 
the veteran's forearms and a suspicious lesion at the edge of 
a scar on the right side of the veteran's neck.  A suspicious 
lesion on the veteran's left hand was noted and later 
indicated to be a carcinoma.  The examiner noted that the 
veteran was fair with significant solar damage.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations are applicable 
to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, various letters from the RO to the 
veteran, the hearing before the Board, and the Board's August 
1999 remand, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder.  Various private treatment records 
have also been associated with the claims folder, as well as 
records of VA treatment.  The veteran has also been provided 
with an appropriate VA examination of his claimed skin 
disability.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

In considering this claim on the merits, the Board concludes 
that service connection for the veteran's claimed skin 
disability is not warranted.  In this regard the Board notes 
that none of the veteran's diagnosed skin disorders is among 
the diseases specified in 38 U.S.C.A. § 1116(a).  In 
addition, the Secretary has not determined, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of any of the 
veteran's diagnosed skin disorders.  See 38 C.F.R. § 
3.309(e).  Therefore, service connection is not warranted on 
a presumptive basis.

With regard to service connection on a direct basis, the 
Board again notes that there is no medical evidence of this 
claimed disability until years after the veteran's discharge 
from service.  The first medical evidence of the disability 
dates to Dr. Flora's notes dated in September 1977, 
reflecting a diagnosis of actinic keratosis on the veteran's 
hand.  The next evidence of the veteran's skin disability 
dates to September 1991 and shows diagnoses of keratosis.  
Although the veteran has argued that he received treatment 
from Dr. Smith soon after his service discharge, a January 
1997 letter from Dr. Smith indicates only treatment for 
cramps with no reference to a skin disability.  

Moreover, there is no persuasive medical evidence that the 
claimed disability is etiologically related to the veteran's 
exposure to Agent Orange or to any other incident of service.  
As noted above, skin disability other than chloracne is not 
among the diseases currently subject to presumptive service 
connection on the basis of herbicide exposure because of the 
absence of sound medical and scientific evidence of a 
positive association between such exposure and the 
development of enlarged prostate in humans.  Although Dr. 
Adkins opines that the veteran's skin disability could be 
related to Agent Orange exposure in service, he has not 
provided the rationale, based on the medical evidence, for 
his conclusions.  The other private medical evidence of 
record also fails to support a conclusion that the veteran's 
claimed skin disability is related to Agent Orange exposure 
or any other incident of service.  Conversely, the March 2000 
examiner indicated that the veteran was not experiencing 
symptoms that could be identified as being related directly 
to Agent Orange, but that his skin disability was caused by 
sun exposure over a long period.  He emphasized that there 
was no way of determining how much of the veteran's skin 
damage had been caused by his service, as he indicated that 
the veteran appeared to have had sun exposure over a long 
period, including the time before and after he served in 
Vietnam.  Moreover, an April 2000 VA outpatient treatment 
record also indicates that the veteran was fair and had 
significant solar damage.  Accordingly, the Board has found 
the VA examination report and outpatient records to be of 
greater probative value than the statements from Dr. Adkins.  
Therefore, the Board must also conclude that service 
connection is not warranted for this claimed disability on a 
direct basis.


ORDER

Entitlement to service connection for skin disability, to 
include as due to exposure to herbicide agents, is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

